


110 HR 6979 IH: For the relief of Gloria Ayala Cuyuch.
U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		2d Session
		H. R. 6979
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Gutierrez
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Gloria Ayala Cuyuch.
	
	
		1.Permanent resident status for
			 Gloria Ayala Cuyuch
			(a)In
			 GeneralNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Gloria Ayala
			 Cuyuch shall be eligible for issuance of an immigrant visa or for adjustment of
			 status to that of an alien lawfully admitted for permanent residence upon
			 filing an application for issuance of an immigrant visa under section 204 of
			 such Act or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 StatusIf Gloria Ayala Cuyuch
			 enters the United States before the filing deadline specified in subsection
			 (c), she shall be considered to have entered and remained lawfully and shall,
			 if otherwise eligible, be eligible for adjustment of status under section 245
			 of the Immigration and Nationality Act
			 as of the date of the enactment of this Act.
			(c)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 Immigrant Visa NumberUpon
			 the granting of an immigrant visa or permanent residence to Gloria Ayala
			 Cuyuch, the Secretary of State shall instruct the proper officer to reduce by
			 1, during the current or next following fiscal year, the total number of
			 immigrant visas that are made available to natives of the country of the
			 alien’s birth under section 203(a) of the Immigration and Nationality Act or, if
			 applicable, the total number of immigrant visas that are made available to
			 natives of the country of the alien’s birth under section 202(e) of such
			 Act.
			(e)Denial of
			 Preferential Immigration Treatment for Certain RelativesThe natural parents, brothers, and sisters
			 of Gloria Ayala Cuyuch shall not, by virtue of such relationship, be accorded
			 any right, privilege, or status under the Immigration and Nationality Act.
			
